Citation Nr: 1643570	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of hemorrhagic stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  This matter returns to the Board after being remanded in January 2016 in order to secure a new VA examination.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 

FINDINGS OF FACT

1.  The Veteran sustained a service-connected hemorrhagic stroke in January 2007. 

2.  The Veteran's residuals of hemorrhagic stroke manifests in no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW


The criteria for an initial evaluation of 50 percent, but no higher, for residuals of hemorrhagic stroke have been met.  §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8009, 9440.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims. 

The RO provided pre-adjudication VCAA notice by letter dated January 2010. The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA examinations in May 2011 and March 2016.  As the examinations and opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by adequate supporting rationale, the Board finds that the examinations and opinions are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In January 2016, the Board remanded the Veteran's claims to secure VA neurological and psychological examinations to determine the current severity of the Veteran's residuals of stroke, taking into account his memory and cognitive problems.   The Board directed the AOJ to obtain an opinion regarding whether the Veteran has a separate personality disorder related to his stroke.  VA neurological and psychiatric examinations were performed in March 2016, and the examinations adequately address all of the Board's remand directives.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson 12 Vet.App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

The Veteran's stroke residuals were assigned a 10 percent disability rating under DC 8009 effective November 9, 2009.  38 C.F.R. § 4.124a .  DC 8009 provides a disability rating of 100 percent for six months following each occurrence of a cerebrovascular accident, with a minimum 10 percent rating assigned for any residuals.  38 C.F.R. § 4.124a.  The evidence reveals the Veteran sustained a stroke in January 2007.  However, service connection was established in a November 2010 rating decision, effective November 9, 2009.  Thus, the Board will address whether the residuals of the Veteran's stroke warrant an evaluation higher than 10 percent from November 9, 2009.   

The Veteran's stroke residuals manifest primarily in cognitive deficits, such as difficulty with word recall, memory loss, and experiencing periods of "fog" in which he is unable to communicate effectively.  See, e.g., March 2016 VA examination.  The Veteran is no longer able to perform simple mathematics, which negatively impacts his ability to work as a construction manager.  See, e.g., statements submitted by the Veteran's supervisors and coworkers in 2009 and 2011.  

The Veteran asserts his residuals should be evaluated under the rating criteria outlined in 38 C.F.R. § 4.130, DC 9440, pertaining to the general rating formula for mental disorders.  See April 2011 representative letter.  The Board agrees.  For reasons outlined below, the Board finds that the symptoms of the Veteran's residuals of stroke are most closely analogous to those symptoms contemplated by DC 9440.  

Under DC 9440, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration." Vazquez-Claudio, 713 F.3d at 118 (Fed .Cir.2013). "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.  

Turning to the evidence, as noted above, the Veteran sustained a stroke in January 2007.  Afterward, he had difficulty with name recall and general memory problems.  He had difficulty with simple subtraction and finding appropriate words for objects and categories.  See February and March 2007 private treatment records.  The Veteran showed some improvement after speech therapy in March, April, and May 2007.  However, by September 2007, he continued to have persistent word finding difficulty.  See September 2007 Noran Neurological Clinic report.  He continued to have difficulty with word and name recall in January 2009 and August 2010.  See Minneapolis Heart Institute reports. 

The Veteran underwent a VA psychiatric examination in May 2011.  At that time the Veteran had difficulty with word finding and name recall, as well as mathematics.  These symptoms resulted in decreased work performance as documented by statements provided by the Veteran's coworkers, supervisors, and wife.  The examiner opined that, although the Veteran is separately service-connected for posttraumatic stress disorder (PTSD), his memory and other cognitive symptoms "are more directly associated with the Veteran's stroke" and that the "problems with word retrieval, name recall, and various other symptoms . . . followed the cerebral accident and are classic symptoms of such experiences rather than being secondary to the diagnosed PTSD." (emphasis added).  He further added: "while PTSD is known to produce generalized problems with cognitive functions, the specific symptoms reported and their onset after the cerebral accident suggest an organic etiology for the cognitive deficits."  The examiner indicated there has been no significant change to the Veteran's PTSD symptomatology since the stroke.  Rather, his increased difficulty in the work setting is "more directly attributable to the cognitive deficits secondary to his stroke."  

Thus, the competent evidence establishes that the symptoms related to the Veteran's residuals of stroke and the symptoms related to his PTSD are distinct.  Specifically, his difficulty with communication, and his inability to perform mathematics (which negatively impacts his ability to work) appear to be directly attributable to his stroke rather than PTSD. 

Pursuant to the Board's January 2016 remand, the Veteran underwent a VA neurological examination in March 2016.  The Veteran continued to have difficulty with word recall and mathematics.  It was noted that sometimes during a conversation he knows what he wants to say but is unable to find the words to express himself.  He sometimes speaks in a "mumbled jumbo of words" which do not make sense.  The Veteran's residuals of stroke affected his previous job as a project manager because it required a fair amount of skill with mathematics and communication.  After his stroke, he was demoted to a lower position until he eventually retired two years prior.   

The Veteran also underwent an additional a VA psychiatric examination in March 2016, during which time he did not exhibit significant changes associated with his PTSD as a result of his residuals of stroke.  The Veteran complained of mild memory loss, such as forgetting names, directions, or recent events.  He had difficulty with word recall.  On examination, he was able to complete visuospatial and executive functioning with little difficulty, and his long and short term memory appeared generally intact.  The examiner opined the Veteran has occupational and social impairment due to mild or transient symptoms.  He also opined the Veteran's residuals of stroke does not manifest in a separate psychiatric condition, including a diagnosis of personality disorder.  The Veteran revealed that, although he had difficulty working after his stroke, his decision to retire was "by choice" rather than a "forced decision."  

The record contains several statements written by the Veteran's coworkers and supervisors.  In a December 2009 letter, the division manager of the Veteran's company wrote that memory problems resulted in reduced performance, and ultimately, demotion to a position with fewer responsibilities.  The December 2009, the vice president wrote that the Veteran's hours were reduced and he was no longer placed on projects related to contract procurement, due to mathematical mistakes and using incorrect numbers related to job costs.  In January 2011, the General Manager wrote that the Veteran had difficulty doing simple calculations after his stroke, and that he was no longer able to track quantities and perform billing.  As a result, tasks assigned to the Veteran's required duplication of efforts and wasted resources.  The Veteran apparently never had such difficulties before his stroke.  In a January 2011 letter, the Veteran's coworker wrote that, following his stroke, he had difficulty with memory and that he often had to "fill in blanks" during conversations.  He also wrote that the Veteran's job responsibilities changed and he was no longer involved with bidding or project management because he confused dollar amounts.  

The Veteran submitted statements on his behalf, in which he notes that he worked for several years as a construction manager with a degree in accounting prior to his stroke.  After his stroke, he had difficulty utilizing mathematics and he was no longer able to put together bids for projects.  His eyes go blank sometimes and he is unable to recall words and he finds himself unable to speak.  He experiences memory loss. 

The Board finds that the symptoms due to the Veteran's residuals of stroke warrant an evaluation of 50 percent under DC 9440.  The evidence demonstrates he has such symptoms as memory impairment, impaired judgement, and difficulty understanding complex commands.  Due to his stroke, he has cognitive deficits resulting in impaired abstract thinking making it difficult to communicate and perform simple mathematics.  As a result, he can no longer work as a construction manager and he was demoted to a lower-paying position working fewer hours with fewer responsibilities.   Although the March 2016 VA examiner described the Veteran's symptoms as "mild or transient," the Board finds that the totality of the evidence, lay and medical, demonstrates that the functional effects of his residuals of stroke more nearly approximate difficulty establishing and maintaining effective work and social relationships.  Moreover, the Board finds that the evidence reflects occupational and social impairment with reduced reliability and productivity.  

The evidence does not support an evaluation in excess of 50 percent.  At no time during treatment or throughout any VA examination was the Veteran disoriented, or was his speech abnormal, panic constant, or hygiene or grooming unsatisfactory due specifically to his residuals of stroke.  The Veteran's cognitive deficits do not reflect occupational and social impairment with deficient in "most areas."  The Veteran did not have an inability to establish and maintain effective work and social relationships, as evidence by the fact that he continues to be married to his wife, and the fact that he maintained employment for several years following his stroke.  While he had difficulty performing certain tasks, the reason that he eventually stopped working was strictly voluntary.  

In sum, the evidence of record does not establish the Veteran has deficiencies in "most areas," such as work, school, family relationships, judgment, thinking or mood, and he does not display an inability to establish and maintain effective relationships.  The evidence instead indicates that the functional effects of the Veteran's residuals of stroke are moderate, and they most closely approximate a 50 percent disability rating as discussed above.      

In reaching its decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against a finding of an evaluation in excess of 50 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board recognizes that the Veteran is already in receipt of a 30 percent disability rating for service-connected PTSD.  In that regard, the Board has considered whether a separate evaluation of 50 percent under DC 9440 for residuals of stroke results in pyramiding.  See 38 C.F.R. § 4.14  (2015) (providing that "[t]he evaluation of the same disability under various diagnoses is to be avoided").    

In this case, the Board finds that separate evaluations of 50 percent for the Veteran's stroke residuals under DC 9440, and 30 percent for PTSD, does not result in pyramiding because the 50 percent evaluation for residuals of stroke is assigned solely due to the Veteran's cognitive deficits such as memory loss, inability to recall words, difficulty with communication, and inability to perform basic mathematics and the occupational and social impairment as a result of those deficits.  As noted in the May 2011 VA examination, these cognitive deficits are distinct from the Veteran's PTSD symptoms.  Thus, the Veteran is not receiving separate ratings for manifestations from the same injury, and there is no duplicative or overlapping symptomatology for which he is receiving multiples ratings. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1). However, in this case, the Board finds that the record does not show that the Veteran's stroke residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321 (b)(1).   

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

 The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's stroke residuals, to include his cognitive deficits are contemplated by the schedular criteria as set forth in DC 9440 as discussed in detail above.  

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  

In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board recognizes that entitlement to a total disability evaluation is potentially an issue when the propriety of a disability rating is pending before the Board.  See generally Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  As noted above, however, the Veteran continued to work for several years following his stroke, and he reported to the March 2016 VA examiner that he voluntarily retired two years prior to the examination.  While the Board acknowledges the evidence of record demonstrates that the Veteran's stroke residuals do impact him occupationally, the VA Schedule for Rating Disabilities is premised on the average impairment in earning capacity resulting from service-connected diseases and injuries and their residuals. 38 C.F.R. § 4.1.  In this case, the Board finds that the evidence does not demonstrate, and the Veteran has not alleged, that he is unable to work due to his residuals of stroke.  





	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation of 50 percent, but no higher, is granted for residuals of hemorrhagic stroke, effective November 9, 2009.  


____________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


